Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES Coca-Cola Bottling Co. Consolidated Ratio of Earnings to Fixed Charges (In Thousands, Except Ratios) First Quarter Computation of Earnings: Income before income taxes $ ) $ Add: Interest expense Amortization of debt premium/discount and expenses Interest portion of rent expense Earnings as adjusted $ ) $ Computation of Fixed Charges: Interest expense $ $ Capitalized interest 66 Amortization of debt premium/discount and expenses Interest portion of rent expense Fixed charges $ $ Ratio of Earnings to Fixed Charges (A ) (A) The ratio of earnings to fixes charges was less than 1.0x for the first quarter of 2016.The deficiency in the ratio of earnings to fixed charges was $14.3 million.
